Citation Nr: 1144067	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for glaucoma.

2.  Entitlement to service connection for hammertoes of the right foot.

3.  Entitlement to service connection for hammertoes of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2010, the Veteran testified during a hearing (Travel Board hearing) before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, remand is required to attempt to reassociate the Veteran's service treatment records from active service with the claims file.

The RO has determined that it has followed all procedures to obtain the Veteran's service treatment records and that they are unavailable.  However, the Board finds that one more avenue exists.  In November 2008, the RO requested the Veteran's service treatment records from the Records Management Center (RMC).  In reply, the RMC indicated that 2 files of service treatment records were found and shipped.  Subsequent requests to the RMC and National Personnel Records Center (NPRC) have revealed that the Veteran's service treatment records are not at either facility.  Also of note, the record indicates that the Veteran's service treatment records were previously transferred from the RMC to the Detroit RO in February 1997.  

The above records indicate that there were initially 2 envelopes of the Veteran's service treatment records at the RMC, one containing his records from Reserve service, which is of record, and one of his records from active service.  Thus, the Veteran's envelope of service treatment records from active service appears to have been misplaced at the RO.  To ensure that all efforts to obtain these critical records have been made, the RO should conduct a search for them at its own facility.  For completeness, the RO should also request a search for them at the Detroit RO.

Accordingly, the case is REMANDED for the following actions:

1.  Conduct a search of its own facility to locate an envelope of the Veteran's service treatment records.  

Also request a search of the Detroit RO's facility.  

Documentation of the search efforts should be made and associated with the claims file.

2.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

